DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 8, 9, 11, 13, 16, and 18 – 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Klaus (US 2012/0259482 A1).
For claim 1, Kraus discloses a method comprising the steps of:
[parking a trailer 2a by means of a towing vehicle 4a, which trailer is coupled to the towing vehicle via a coupling element 24 of the trailer] (page 7, paragraph [0134], during moving in and out of parking spots); and
[automatically uncoupling the trailer from the towing vehicle, so that the towing vehicle can drive away from the parked trailer] (page 7, paragraph [0132]),
characterized by
[the towing vehicle estimating position and heading of the coupling element of the parked trailer] (page 7, paragraph [0133] and [0134], via distance sensors and cameras); and
[transmitting the estimated position and heading of the coupling element of the parked trailer to a data storage device] (page 1, paragraph [0001]).
For claim 2, Klaus discloses the method further comprising the steps of:
[receiving in a towing vehicle the position and heading of the coupling element of the parked trailer from the data storage device;
based on the received position and heading of the coupling element of the parked trailer, positioning the towing vehicle in a position in which the parked trailer can be automatically coupled to the towing vehicle] (page 2, paragraph [0033] and page 7, paragraph [0132]);
[automatically coupling the trailer to the towing vehicle] (page 7, paragraph [0132]); and
[driving away the trailer by means of the towing vehicle] (page 7, paragraph [0128], via wheels which are drivable by separate motors 38a-c).
For claim 3, Klaus discloses the method [wherein positioning the towing vehicle in a position in which the parked trailer can be automatically coupled to the towing vehicle includes automatically controlling at least steering of the towing vehicle when reversing the towing vehicle towards the parked trailer] (page 7, paragraph [0128], via wheels that are respectively drivable by a separate motor 38a-c and are controlled by a control 9’).
For claim 8, Klaus discloses the method [wherein the heading of the foremost unit of the towing vehicle and the position of the part of the foremost unit of the towing vehicle are determined by a navigation system of the towing vehicle] (page 3, paragraph [0044], via distance sensors 40 positioned on foremost portions of the towing vehicle).
For claim 9, Klaus discloses the method [wherein the heading of the foremost unit of the towing vehicle and the position of the part of the foremost unit of the towing vehicle are determined by means of map localization using at least one sensor on the towing vehicle] (page 7, paragraph [0133], via sensors 40).
For claim 11, Klaus discloses the method wherein the data storage device is a local data storage device on the trailer.
For claim 13, Klaus discloses the method wherein [an identifier (barcode) of the parked trailer is stored in the data storage device along with the position and heading of the coupling element of the parked trailer] (page 8, paragraph [0146]).
For claim 16, Klaus discloses the method [wherein the trailer is parked in a logistics terminal] (page 5, paragraph [0093]).
For claim 18, Klaus discloses [a computer program comprising program code means for performing the steps of claim 1 when said program is run on a computer] (pages 2 and 3, paragraph [0033]-[0037], via control 9‘).
For claim 19, Klaus discloses [a computer readable medium carrying a computer program comprising program code means for performing the steps when said program product is run on a computer 9] (pages 2 and 3, paragraph [0033]-[0037], via control 9’).
For claim 20, Klaus discloses [a control unit ‘9 configured to perform the steps of the method] (page 7, paragraph [0128]).
For claim 21, Klaus discloses [a vehicle (tractor 4a) configured to perform the steps of the method] (page 7, paragraph [00128]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus (US 2012/0259482 A1) in view of Goetting (DE 10 2007 048 069 A1).
For claim 4, Klaus does not explicitly disclose the method wherein the coupling element of the trailer is a kingpin.
Goetting discloses a tractor 1; a trailer 2; the trailer comprising [a kingpin can be locked in this position in the fifth wheel] (pages 19 and 20, paragraph [0041]) or [a drawbar 12 connected a moveable hitch 3] (page 21, paragraph [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the kingpin assembly connection of Goetting in place of the coupling of Klaus to allow for an alternative connection between the towing vehicle and trailer, thus allowing for improved maneuvering of the overall apparatus.	
For claim 5, Klaus does not explicitly disclose the method wherein the coupling element of the trailer is a drawbar coupling element.
Goetting discloses a tractor 1; a trailer 2; the trailer comprising [a kingpin can be locked in this position in the fifth wheel] (pages 19 and 20, paragraph [0041]) or [a drawbar 12 connected a moveable hitch 3] (page 21, paragraph [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the drawbar assembly connection of Goetting in place of the coupling of Klaus to allow for an alternative connection between the towing vehicle and trailer, thus allowing for improved maneuvering of the overall apparatus.		
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus (US 2012/0259482 A1) in view of Laine (WO 2014/185828 A1).
For claim 6, Klaus discloses the method [wherein the position and heading of the coupling element of the parked trailer is estimated based on the heading of a foremost unit of the towing vehicle, 
the position of a part of the foremost unit of the towing vehicle] (page 7, paragraph [0133], via distance sensors 40), but does not explicitly disclose 
a vehicle model representing the towing vehicle and the trailer, and
at least the articulation angle between the towing vehicle and the trailer as detected by at least one articulation angle detection means.
Laine discloses [a linear vehicle model, an effective wheelbase for each towed trailer is used for calculations … when the articulated vehicle travels forwards along a path, the position of the articulated vehicle is recorded with a predefined rate] (page 9, lines 15 – 21); and [a vehicle state observer is using a vehicle model in combination with sensor inputs corresponding to the steering wheel angle, the yaw rate of the towing vehicle, wheel speeds of towing vehicle and towed vehicle, articulation angles of each articulation joint, and a position signal from e.g. a global positioning system] (page 10, lines 10 – 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the vehicle state observer of Laine with the vehicle apparatus of Klaus, wherein the additional sensor inputs would allow for improved overall process of the coupling/decoupling, thus improving overall operation and reduce overall malfunction.
For claim 7, Klaus modified as above discloses the method [wherein the vehicle model is a linear single track vehicle model in which at least one wheelbase and at least the coupling position between the towing vehicle and the trailer are defined] (page 9, lines 15 – 21 of Laine).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klaus (US 2012/0259482 A1) in view of Kraus et al. (EP 2987663A1).
For claim 10, Klaus does not explicitly disclose the method further comprising the step of estimating the height of the coupling element of the parked trailer before automatically uncoupling the trailer from the towing vehicle, wherein the height is stored in the data storage device along with said position and heading of the coupling element of the parked trailer.
Kraus et al. discloses [wherein a detection of a front lower edge 19 of a semi-trailer 3 or other components which allow height estimation can be carried out automatically with the aid of image processing algorithms, the height compensation can also be done automatically as a whole] (page 27, paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the height detection of Kraus et al. with the vehicle apparatus of Klaus, wherein the additional sensor inputs would allow for improved overall process of the coupling/decoupling, thus improving overall operation and reduce overall malfunction.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klaus (US 2012/0259482 A1) in view of Kahn et al. (US 2016/0368336 A1).
For claim 12, Klaus does not explicitly disclose the method wherein the data storage device is a remote data storage device.
Kahn et al. discloses a tractor unit 210; a trailer 212B; and [cloud computing or remote computing arrangement (e.g. by a remote server or other computing device that communicates wirelessly with an on-board vehicle computing system)] (page 5 paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the remote computing arrangement of Kahn et al. in place of the local data storage of Klaus to allow for remote diagnostics to determine whether components of an overall system or other vehicle systems are operating correctly, thus improving overall usability.	
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus (US 2012/0259482 A1) in view of Walters (US 2003/0122347 A1).
For claim 14, Klaus does not explicitly disclose the method further comprising the step of automatically activating a landing gear of the trailer before automatically uncoupling the trailer from the towing vehicle.
Walters discloses [a trailer jack may be manually operable cranks, it is also known to provide a high-powered jack which has an electric motor therein to automatically raise and lower a tongue by selective operation of control switches] (page 1, paragraph [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the automatic jack of Walters with the trailer of Klaus to allow for overall stability of the trailer, thus improving overall coupling/uncoupling of the trailer to the towing vehicle.
For claim 15, Klaus does not explicitly disclose the method further comprising the step of automatically deactivating a landing gear of the trailer after automatically coupling the trailer to the towing vehicle.
Walters discloses [a trailer jack may be manually operable cranks, it is also known to provide a high-powered jack which has an electric motor therein to automatically raise and lower a tongue by selective operation of control switches] (page 1, paragraph [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the automatic jack of Walters with the trailer of Klaus to allow for overall stability of the trailer, thus improving overall coupling/uncoupling of the trailer to the towing vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611